80-165
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1980


STATE OF MONTANA ex rel.,
ROBIN DeWAYNE WARD,
                            Petitioner,


NORMA A. SCHMALL, Justice
of the Peace for Gallatin
County, Montana,
                            Respondent.


Appeal from:   District Court of the  -i        Judicial District,
               In and for the County of Gallatin.
               Honorable Joseph Gary, Judge presiding.
Counsel of Record:
     For Petitioner:
         Goetz and Madden, Bozeman, Montana
         James Goetz argued, Bozeman, Montana
     For Respondent :

         Hon. Mike Greely, Attorney General, Helena, Montana
         Dennis Dunphy argued, Assistant Attorney General,
          Helena, Montana
         Donald White, County Attorney, Bozeman, Montana
         Michael Lilly argued, Deputy County Attorney, Bozeman,
          Montana


                                  Submitted:     September 8, 1980
                                      Decided:   - 30
                                                 SEP    1
                                                        w
Filed:   & 8 6 t$@O
          p
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

         T h i s i s a n a p p e a l from a f i n a l c i v i l judgment of t h e

G a l l a t i n County D i s t r i c t C o u r t .

         This c a s e o r i g i n a t e d as a c r i m i n a l cause i n t h e J u s t i c e

of t h e Peace C o u r t of Norma Schmall.                        R e l a t o r , Robin DeWayne

Ward, was a r r e s t e d on March 31, 1979, f o r d r i v i n g w h i l e

intoxicated.            Ward r e f u s e d t o t a k e a c h e m i c a l t e s t and

i n i t i a t e d a c o n s t i t u t i o n a l c h a l l e n g e t o s e c t i o n 61-8-404 ( 2 )   ,
MCA, which a u t o m a t i c a l l y approves t h e a d m i s s i o n i n t o e v i -

d e n c e of t h e f a c t t h a t a d e f e n d a n t r e f u s e d t o s u b m i t t o a

c h e m i c a l e x a m i n a t i o n . Ward f i l e d a c i v i l p e t i t i o n i n t h e

D i s t r i c t C o u r t f o r a w r i t of s u p e r v i s o r y c o n t r o l , w r i t of

habeas corpus, o r o t h e r a p p r o p r i a t e w r i t .              Ward a r g u e d t h a t

b e c a u s e of t h e c o n s t i t u t i o n a l q u e s t i o n s i n v o l v e d , a non-

lawyer j u s t i c e of t h e p e a c e would be i l l - e q u i p p e d t o d e a l

w i t h t h e c o n s t i t u t i o n a l a s p e c t s of h i s c a s e . The p e t i t i o n

t h a t t h e D i s t r i c t C o u r t s u p e r i n t e n d w a s accompanied by a

r e q u e s t t h a t t h e D i s t r i c t C o u r t s t a y t h e J u s t i c e of t h e

Peace C o u r t c r i m i n a l p r o c e e d i n g s pending d i s p o s i t i o n of t h e

c i v i l c o n s t i t u t i o n a l q u e s t i o n by t h e D i s t r i c t C o u r t .

        The S t a t e i n i t i a l l y r e s i s t e d t h e c i v i l p e t i t i o n f o r

o r i g i n a l r e l i e f i n t h e D i s t r i c t Court.         However, i t w i t h -

drew i t s o p p o s i t i o n a f t e r c o n s i d e r a t i o n of t h i s C o u r t ' s

d e c i s i o n s i n B a i l e y v . S t a t e ( 1 9 7 4 ) , 163 Mont. 380, 517 P.2d
708, and F o r s y t h e v . Wenholz ( 1 9 7 6 ) , 170 Mont. 496, 554
P.2d 1333.           I n a b r i e f f i l e d on J u l y 1 7 , 1979, t h e S t a t e

e x p r e s s l y conceded t h a t t h e D i s t r i c t C o u r t had j u r i s d i c t i o n

t o g r a n t a w r i t of s u p e r v i s o r y c o n t r o l i n c a s e s such a s t h i s ,

        The D i s t r i c t C o u r t g r a n t e d t h e p e t i t i o n , s t a y e d t h e
J u s t i c e of t h e Peace C o u r t p r o c e e d i n g s , and h e a r d t h e w r i t
on t h e m e r i t s .      On A p r i l 11, 1980, t h e D i s t r i c t C o u r t r u l e d

a g a i n s t Ward.       H e now a p p e a l s t h e D i s t r i c t C o u r t judgment.
         R e l a t o r Ward p r e s e n t s t h r e e i s s u e s f o r t h i s C o u r t ' s
review:

         1.      Whether a s t a t e D i s t r i c t C o u r t h a s j u r i s d i c t i o n t o
g r a n t w r i t s o f s u p e r v i s o r y c o n t r o l o v e r J u s t i c e of t h e Peace

Courts     .
         2.     Whether s e c t i o n 61-8-404(2), MCA, a l l o w i n g e v i d e n c e

of r e f u s a l t o s u b m i t t o a b r e a t h a l y z e r t e s t upon a r r e s t f o r

d r i v i n g w h i l e i n t o x i c a t e d , i s a v i o l a t i o n of t h e F i f t h
Amendment p r o t e c t i o n a g a i n s t s e l f - i n c r i m i n a t i o n .
        3.      Whether i t i s a v i o l a t i o n of a d e f e n d a n t ' s due

p r o c e s s r i g h t s i f p o l i c e o f f i c e r s do n o t i n f o r m him t h a t t h e

f a c t of h i s r e f u s a l t o s u b m i t t o a b r e a t h a l y z e r t e s t w i l l be
used a g a i n s t him a t t r i a l .

        With r e g a r d t o r e l a t o r ' s f i r s t i s s u e , w e a r e g u i d e d by
1972 Mont. C o n s t . , A r t . VII, S 2 .               That c o n s t i t u t i o n a l provi-

s i o n e x p r e s s l y g r a n t s t h i s C o u r t t h e power t o e x e r c i s e

supervisory j u r i s d i c t i o n over a l l o t h e r c o u r t s i n t h i s

state.         Absent a c o n s t i t u t i o n a l p r o v i s i o n o r s t a t u t e bestow-

i n g upon t h e D i s t r i c t C o u r t s t h e a u t h o r i t y t o g r a n t w r i t s of
s u p e r v i s o r y c o n t r o l o v e r J u s t i c e of t h e Peace C o u r t s , w e a r e

o b l i g a t e d t o i n f e r t h a t D i s t r i c t C o u r t s do n o t have such

power.         To t h e e x t e n t t h a t o u r d e c i s i o n s i n B a i l e y and

Forsythe, supra, lend t o l e r a n t approval t o t h e District
C o u r t ' s e x e r c i s e o f s u p e r v i s o r y power, t h e y a r e e x p r e s s l y
overruled.
        Ward h a s r e q u e s t e d t h a t i n t h e e v e n t w e do n o t f i n d
t h a t the ~ i s t r i c Court has j u r i s d i c t i o n , w e convert h i s
                          t

a p p e a l t o a w r i t of s u p e r v i s o r y c o n t r o l s o t h a t t h i s C o u r t

may s u p e r i n t e n d t h e D i s t r i c t C o u r t below.         W conclude, a s
                                                                          e
w e d i d i n S t a t e e x r e l . Kober        &   Kyriss v. D i s t r i c t Court

( 1 9 6 6 ) , 147 Mont. 1 1 6 , 4 1 0 P.2d 945, t h a t a w r i t of s u p e r -

v i s o r y c o n t r o l i s n o t t o b e used a s a means t o c i r c u m v e n t

t h e appeal process.              Only i n t h e most e x t e n u a t i n g circum-
s t a n c e s w i l l such a w r i t be g r a n t e d .       I n t h i s c a u s e , no s u c h

circumstances e x i s t .

        The r e q u e s t f o r a s u p e r v i s o r y w r i t i s d e n i e d .   The

c a u s e i s remanded t o t h e J u s t i c e of t h e Peace C o u r t f o r pro-

c e e d i n g s on t h e m e r i t s .




W concur:
 e



     PChief
      A           Justice
           /1




        Justices